DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4822000 (“Bramblet”) in view of US2004/0183046 (“Bickell”).
Regarding claim 1, Bramblet discloses (see figs. 1, 3 and 4). A valve comprising: 
a valve body (at least partially defined by 10) including: 

a central portion (central portion enlarged portion of valve body 10) disposed between the first end and the second end, wherein the first end and the second end define a first flow passageway (12) and a second flow passageway (11), respectively, and wherein the central portion defines an interior chamber (cavity defined by enlarged central portion of valve body 10 within which valve closure 22 is disposed); 
a stem (24 and 25) rotatably supported by the valve body about a rotation axis (47; see col. 3, lines 42-46), wherein the stem includes an end(s), which is/are circular shaped; and 
a disc (42) disposed within the interior chamber and including an aperture (aperture(s) extending through portions 30 and 31) to receive the end of the stem.
Bramblet discloses the invention as claimed except for the shape of the end of the stem and the aperture of the disc being polygonal.
Bickell teaches a stem (56) having a polygonal portion (portion disposed within bores 78 of disc 62) and a disc (62) having polygonal apertures (78) to receive the stem therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bramblet by configuring the interfacing portions of the stem and disc to be polygonal in shape, as taught by Bickell, so as to better prevent rotation therebetween.

Regarding claim 3, Bramblet discloses the disc (42) is rotatable within the interior chamber (cavity defined by enlarged central portion of valve body 10 within which valve closure 22 is disposed) between a closed position (position of fig. 1), wherein the disc closes one of the first flow passageway (12) or the second flow passageway (11), and an open position (see fig. 4), wherein at least one of the first flow passageway and the second flow passageway is completely unobstructed (see col. 4, lines 44-48 and fig. 4) between the first end (left end, relative to the orientation of fig. 1) and the second end (right end, relative to the orientation of fig. 1) of the valve body when projected along the longitudinal axis (15).
Regarding claim 4, Bramblet discloses the stem (24 and 25) includes a first stem portion (25) supported by the valve body (at least partially defined by 10) and coupled to a top (relative to the orientation of fig. 1) of the disc (42), and a second stem portion (24) supported by the valve body and coupled to a bottom (relative to the orientation of fig. 1) of the disc, wherein the first and second stem portions are spaced apart on opposite sides of (diametrically opposing sides), and do not project into, the at least one of the first flow passageway (12) and the second flow passageway (11) projected along the longitudinal axis (15).

Regarding claim 6, the combination of Bramblet and Bickell discloses one of the first (Bramblet, 25, as modified by Bickell, above to have polygonal shaped connection to valve disc) and second stem portions (Bramblet, 24, as modified by Bickell, above to have polygonal shaped connection to valve disc) include the polygonal end (Bramblet, end(s) of stem(s) 24 and/or 25, as modified by Bickell, above, to be polygonal).
Regarding claim 7, the combination of Bramblet and Bickell discloses the hub (Bramblet, hub(s) for stems 24 and 25, as modified by Bickell, above to have a hexagonal shaped aperture) of one of the first (Bramblet, 30) and second arms (Bramblet, 31) includes the polygonal aperture.
Regarding claim 8, the combination of Bramblet and Bickel discloses the first (Bramblet, 25, as modified by Bickell, above to have polygonal shaped connection to valve disc) and second stem portions (Bramblet, 24, as modified by Bickell, above to have polygonal shaped connection to valve disc) include a first and second polygonal end (Bramblet, ends of stems 25 and 24, engaging connection portions 30 and 31, modified by Bickell, above, to be hexagonally shaped), respectively, and the hub (Bramblet, hub(s) for stems 24 and 25, as modified by Bickell, above to have a hexagonal shaped aperture) of each of the first (30) and second (31) arms includes a first and second polygonal aperture (Bramblet, apertures receiving stems 24 and 25), respectively.

Regarding claim 10, Bramblet discloses a centerline axis (centerline axis is coincidental with longitudinal axis 15; see figs. 3) of the disc (42) orthogonal to the central plane (see plane defined by end surface 61 in fig. 3) is offset from the rotation axis (47).
Regarding claim 11, Bramblet discloses the valve body (at least partially defined by 50) defines a valve seat (64) engaged by the disc (42) when the disc is in a closed position (position of fig. 3), wherein a first portion (surface engaging surface 35 of disk 42) of the valve seat is non-parallel to a second portion (surface of seat 64 distal from surface 35 of disk 42, when disk 42 is in close position; see fig. 3) of the valve seat.
Regarding claim 12, Bramblet discloses the first flow passageway (12) and the second flow passageway (11) are coaxial (along longitudinal axis 15).
Regarding claim 13, Bramblet discloses the first flow passageway (12) and the second flow passageway (11) have respective first and second cross-sectional areas defined orthogonal to the longitudinal axis (15), wherein the first cross-sectional area is the same as the second cross-sectional area (see fig. 1).
Regarding claim 14, Bramblet discloses (see figs. 1, 3 and 4) the first end (left end, relative to the orientation of fig. 1) of the valve body (at least partially defined by 10) includes a bore (bore, which receives sleeve 41), and further comprising a seat ring (64) disposed in the bore and defining at least in part the first flow passageway (12).
Regarding claim 15, Bramblet discloses the seat ring (64) includes a concave sealing surface (surface of seat ring 64, which engages spherical surface 35 of disk 42), 
Regarding claim 18, Bramblet discloses a retainer ring (sleeve 41) securing the seat ring (64) to the valve body (10).
Regarding claim 20, Bramblet discloses a locator (sleeve 41) interfacing between the seat ring (64) and the valve body (10).
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bramblet and Bickell, as applied to claims 1, 14 and 15 above, and further in view of US3379408 (“Lowrey”).
Regarding claims 16 and 17, the combination of Bramblet and Bickell discloses the invention as claimed except for the disc including a seal guide operable to receive a seal ring, wherein the seal ring contacts the concave sealing surface of the seat ring when the disc engages the concave sealing surface of the seat ring, wherein the seal ring is held between the seal guide and a seal retainer coupled to the disc.
Lowrey teaches (see figs. 2 and 3) a disc (46) including a seal guide (at least partially defined by 72) operable to receive a seal ring (84), wherein the seal ring contacts a concave sealing surface (98) when the disc engages the concave sealing surface, wherein the seal ring is held between the seal guide and a seal retainer (78) coupled to the disc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Bramblet and Bickell by configuring the disc to include a seal guide operable to receive a seal ring, wherein the seal ring contacts the concave sealing surface of the seat ring when the .
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bramblet and Bickell, as applied to claims 1, 14 and 15 above, and further in view of US6378842 (“Frese”).
Regarding claim 19, the combination of Bramblet and Bickell discloses the invention as claimed except for a sealing component disposed between the seat ring and the retainer ring.
Frese teaches (see fig. 1) a valve comprising a sealing component (20) disposed between a seat ring (50) and two retainer rings (46 and/or 48), wherein the seat ring is clamped in place between the two retainer rings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combined invention of Bramblet and Bickell by configuring the seat ring to be clamped into place between two retainer rings and disposing a sealing component disposed between the seat ring and the two retainer rings, as taught by Frese, so as to have a valve assembly allowing for ease of seat ring replacement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US6206024 and US3528448 disclose a disk valve having first and second valve stems connected via splined bores to a disk and a seat assembly having a sealing ring disposed between a retainer ring and seat ring.  EP0304389 .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HAILEY K. DO/Primary Examiner, Art Unit 3753